Citation Nr: 0313492	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-06 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for postoperative 
arthrotomy, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  The last VA examination of record is dated in July 
2000.  

The matter was previously before the Board in October 2002.  
At that time, the veteran's claim was remanded for an 
outstanding hearing request.  The veteran's videoconference 
was scheduled for January 2003.  In correspondence received 
in January 2003, the veteran indicated he was unable to drive 
to Phoenix and was waiting for an officer to come to Tucson.  
In a letter dated in January 2003, the veteran was informed 
that hearings conducted before the Board were only scheduled 
at the Phoenix RO.  The veteran was further informed that he 
could request that his case be forwarded to the Board for a 
decision without a hearing.  The veteran responded in 
February 2003 and indicated that he wished his case be 
forwarded to the Board.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  

The veteran has not been provided notice of the VCAA as 
mandated by the Court.  Recently, the United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions had 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without securing a waiver.  Likewise, the Board can no longer 
attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The result is that the 
RO must notify the veteran of the applicable provisions of 
the VCAA, including what evidence is needed to support the 
claims, what evidence VA will develop, and what evidence the 
veteran must furnish.  See Quartuccio, supra. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: Orthopedic.  Send the claims 
folder to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folder in 
his/her examination report.  Such tests 
as the examining physician deems 
appropriate should be performed.  The 
examination report should include 
responses to the following:

a.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension in number of 
degrees?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right knee, and if he does, 
is such recurrent subluxation or 
lateral instability better described 
as moderate or severe?  

c.  Does the veteran have dislocated 
semilunar cartilage with frequent 
episodes of "locking," pain, and 
effusion into the right knee?

d.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time  ?

f.  Does the veteran have malunion 
of the tibia and fibula with 
moderate knee or ankle disability?

g.  Does the veteran have arthritis 
of the right knee, and if he does, 
is such arthritis attributable to 
his service-connected postoperative 
arthrotomy of the right knee? 

3.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




